Citation Nr: 1510233	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to include hypertension, claimed as due to herbicide exposure.

(The issue of whether a December 2013 Board decision denying entitlement to service connection for a heart disability, to include hypertension, claimed as due to herbicide exposure, was clear and unmistakable error is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Arif Syed, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in February 2006.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (the Court).  In July 2008, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated the same month granted the motion, vacated the Board's February 2006 denial of the claim, and remanded the case to the Board.  This matter was thereafter remanded by the Board in February 2010, December 2012, and June 2013 for further development.  In a December 2013 decision, the Board again denied the Veteran's appeal.  The Veteran again appealed the Board's denial to the Court.  In November 2014, counsel for the Veteran and the Secretary of VA filed a JMR.  An Order of the Court dated the same month granted the motion, vacated the Board's December 2013 denial of the claim, and remanded the case to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran's service connection claim involves a JMR dated November 2014.  The JMR raised concern with regard to the Board's evaluation of the Veteran's time of service under the correct criteria regarding the presumption of herbicide exposure.  Specifically, the JMR noted that under M21-1MR, pt. IV, subpt. ii, sec. 2.C.10.q., herbicide exposure will be presumed for those who: (1) served in Thailand during the Vietnam Era; (2) at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang; and (3) as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work.  The Board incorrectly stated that the presumption of herbicide exposure extended to those who served in Thailand between February 28, 1961 and May 7, 1965 and then found that the Veteran did not serve in Thailand during that period.  However, the JMR noted that the correct period is from February 28, 1961 to May 7, 1975.  Moreover, as the Veteran's personnel records confirm his service in Thailand from October 1971 to February 1973 (the JMR only indicated service in Thailand from October 1972 to February 1973) and that he served at a qualifying base (U-Tapao), the Board was required to analyze whether his logistics job qualified as serving "near the air base perimeter" and whether he is entitled to the presumption of herbicide exposure under the relevant M21-1MR provisions.

The November 2014 JMR also raised concern with the Veteran's argument that VA violated its statutory duty to assist by failing to obtain clinical records of a 30-day in-service hospitalization at Clark Air base beginning May 28, 1985.  Further, although he was afforded a VA examination in August 2013 for his heart disability, to include hypertension, the VA examiner did not address an undated dental record noting an elevate blood pressure reading of 150/110 and stating "Please evaluate [the Veteran] for possible hypertension" in conjunction with a seemingly contemporaneous record of March 1985 requesting a "5 day blood pressure evaluation as referred by care provider Dental Clinic."  

With regard to the Veteran's contention that he has a heart disability that is due to in-service herbicide exposure from his service at U-Tapao Airbase in Thailand, a review of the record verifies his service at that Airbase and that his military occupational specialty was an inventory management specialist.  The Board notes that a declassified 1973 Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand references significant herbicide use on the fenced-in perimeters of Thailand airbases so as to assist in vegetation control.  The report identifies herbicide use at U-Tapao Airbase in Thailand during the Vietnam era, which includes the Veteran's service there from October 1971 to February 1973.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include U-Tapao Airbase.  See M21-1MR at IV.ii.2.C.10.qq. 

The Board further notes that a Memorandum by the VA Compensation and Pension Service associated with the claims folder states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to Joint Services Records Research Center (JSRRC) for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure.
The Veteran has claimed exposure to herbicides in connection with his duties as an inventory management specialist while serving at U-Tapao Airbase in Thailand from October 1971 to February 1973.  As noted in the foregoing Memorandum, no tactical herbicides were stored at airbases in Thailand during the Veteran's time there.  However, it is unclear whether the Veteran's duties placed him at or near the base perimeter while he was serving at U-Tapao Airbase. Therefore, the Board finds that a remand is necessary in order for the AOJ to send a request to JSRRC in an effort to verify his exposure to herbicides consistent with his service in Thailand.

With regard to the Veteran's contention that the VA examination he was provided in August 2013 is inadequate for evaluation purposes, the Board notes that although the August 2013 VA examination addresses an in-service blood pressure reading of 150/100 in the rationale, there is no discussion of the 150/110 notation in the service treatment record.  A review of this service treatment record reveals that the 150/110 reading was handwritten, and a provisional diagnosis of hypertension was recorded.  The Board notes that the examiner did not address the 150/110 reading and there was no discussion of the Veteran being evaluated for possible hypertension at that time.  As such, the Board finds that a medical nexus opinion should be obtained which considers these findings.  

The Board also observes that although a narrative summary of the Veteran's hospitalization at the Clark Airbase from May to June 1985 is of record, there are no other hospitalization records from the Clark Airbase during this period.  Therefore, the Board finds that inasmuch as VA is on notice of the potential existence of additional hospitalization records from treatment at the Clark Airbase, records from any such treatment should be obtained prior to any further appellate review of this case.  These records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Request, through the appropriate channels, all hospitalization records from Clark Airbase from May to June 1985 pertaining to the claim remanded herein that are not currently associated with the claims folder.

If the search for records from Clark Airbase is negative, reference the attempt(s) to obtain those records.  Pursuant to 38 C.F.R. § 3.159(e), this notice should explain VA's efforts to obtain the records, describe any further action VA will take regarding the claims, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notify the Veteran that he is ultimately responsible for providing the evidence.

Also, inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claim.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  

2. Send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at U-Tapao Airbase from October 1971 to February 1973.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claims file.

3. Thereafter, forward the Veteran's claims folder to an appropriate medical professional for an opinion as to the etiology of the Veteran's heart disability, to include coronary artery disease and hypertension.  The examiner must review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any heart disability, to include coronary artery disease and hypertension, began during or is causally related to service. 

The examiner should comment on the elevated blood pressure readings, to include the 150/110 reading and provisional diagnosis of hypertension at that time in the service treatment records; the January 1976 chest x-ray that was interpreted as showing the possibility of cyanotic congenital heart disease; the February 1976 chest x-ray report noted marked cardiomegaly; and the December 1983 treatment record that indicates that the Veteran reported having a "murmur for years."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

4. Then, readjudicate the claim.  If any action remains 
adverse to the Veteran, issue a supplemental statement of the case to the Veteran and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




